Citation Nr: 0316374	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a back disorder, 
claimed to have resulted from spinal anesthetic administered 
at a VA medical facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151.  He 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in January 1996.

In February 1998, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was 
completed, and, in April 2002 and October 2002, the RO issued 
Supplemental Statements of the Case (SSOCs) in which it 
continued to deny entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a back disorder.

Shortly thereafter, jurisdiction over this case was 
transferred to the RO in Columbia, South Carolina.  In March 
2003, that RO issued an SSOC in which it continued to deny 
the veteran's claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for a back disorder.  This case was 
subsequently returned to the Board for final appellate 
review.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record demonstrates that the veteran did not incur additional 
disability in his back as a result of spinal anesthesia 
administered at a VA medical facility.



CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. 
§ 1151, for a back disability claimed to have been incurred 
as a result of spinal anesthesia administered at a VA medical 
facility, are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358, 3.800 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 




Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 


The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in January 1996, the SSOCs issued in April 2002, 
October 2002, and March 2003, and correspondence provided by 
the ROs, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  

The Board is of course cognizant that a January 1996 letter 
advising the veteran as to his and VA's responsibilities 
under the VCAA was apparently returned unopened because the 
veteran had changed mailing addresses without notifying VA.  
However, the Board notes that, in October 2002, the RO in New 
York issued an SSOC in which it set forth the new provisions 
of 38 C.F.R. § 3.159.  These regulations explain the 
veteran's and VA's respective responsibilities under the 
VCAA.  In the text of this SSOC, the RO also explained the 
type of evidence necessary to substantive a claim for 
benefits under 38 U.S.C.A. § 1151.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As noted in the Introduction, this case was remanded by the 
Board in February 1998 for additional evidentiary 
development.  Having reviewed the complete record, the Board 
now believes that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
particular, the Board notes that all available VA treatment 
records have been obtained and associated with the claims 
folder, and that he was provided with a VA medical 
examination in January 2003.  Also, he was provided with the 
opportunity in April 1998 to identify any private health care 
providers who treated him for his claimed back disorder so 
that VA could assist him in obtaining records of that 
treatment.  No such authorization forms were returned.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the veteran, evidentiary development by the Board would 
serve no useful purpose.  For the same reasons, the Board 
concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
back disorder
secondary to spinal anesthetic administered at a VA medical 
facility

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151.  He essentially contends that he 
was administered spinal anesthetic at a VA medical facility 
on several occasions in 1992, and that this anesthetic led to 
the development of a current back disability.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective from November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On December 
12, 2002, a proposed rule was published, at 67 Fed. Reg. 
76,322-26, in order to effectuate section 422(a).  To date, 
the proposed amended regulation has not been finalized. 




In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed prior to the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does not apply.  Accordingly, this claim was adjudicated by 
the RO, and has been reviewed by the Board, under the Gardner 
interpretation of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, adopted as a final 
regulation on May 23, 1996, and currently published in the 
Code of Federal Regulations.  Thus, if the applicable 
statutory and regulatory criteria are otherwise met, this 
claim could be granted without evidence of either fault by VA 
or an intervening event not reasonably foreseeable. 

With regard to the facts, the record reflects that, in 
November 1992, the veteran underwent a sigmoidoscopy and 
anoscopy at the VA Medical Center (MC) in East Orange, New 
Jersey.  Records from this admission reflect that he was 
given a spinal anesthetic during that procedure.  The 
veteran's VA treatment records also reflect that, in August 
1992 and September 1992, he underwent fiberoptic 
colonoscopies for treatment of an anal fissure.  It is 
unclear from a review of these records whether he was 
administered a spinal anesthetic.  However, the Board notes 
that the VA examiner who evaluated the veteran in January 
2003 appears to have concluded that the nature of these 
procedures suggests that the veteran underwent spinal 
anesthesia.  Thus, the Board concludes that the credible and 
probative evidence establishes that the veteran was 
administered a spinal anesthetic on several occasions in 
1992.  Therefore, the question that must be resolved in this 
decision is whether the veteran developed a back disability 
as a result of any administration of spinal anesthetic.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In essence, we conclude that the credible and probative 
evidence establishes that a back disability was not incurred 
as a result of spinal anesthetic administered at a VA medical 
facility.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
veteran's January 2003 VA examination.  In that report, the 
examiner explained that there was evidence of the veteran 
having been given spinal anesthetic on several occasions.  
The examiner determined, however, that there was no evidence 
of the veteran having complained of pain immediately 
afterwards.  In fact, the examiner noted that, despite 
receiving continuous treatment from VA for multiple 
complaints over the past decade, he was unable to find any 
notes that referred to a specific back disorder.  It was 
noted that he had undergone magnetic resonance imaging (MRI) 
after complaining of back pain in March 1995, and that it had 
revealed small spurs at L2 through L5.  The examiner 
explained that this test was conducted to rule out 
arachnoiditis or herniated nucleus pulposus, and that no 
evidence of such problems was found.  The examiner noted that 
the veteran had also undergone a spinal tap in January 2001, 
and that there were no complications, and no evidence at that 
time of back problems resulting from the spinal tap or from 
previous procedures.  The examiner concluded that the veteran 
had mild spinal arthritis, which was likely not related to 
any specific procedures that have been performed on him, and 
is more likely than not totally unrelated to his spinal 
anesthesias and spinal tap.

In short, the January 2003 medical examiner appears to have 
concluded that the veteran's back complaints are due to 
arthritis, and are not related to any medical procedures 
performed by VA.  There is no contrary medical opinion of 
record, and no indication that any such additional evidence 
is available from any source.  Thus, the Board believes the 
January 2003 examiner's report to be the most probative 
evidence of record.  

The Board notes that the veteran underwent a previous VA 
examination in regard to his claimed back disability in March 
1995.  In the report of that examination, it was noted that 
there was evidence of limitation of motion in the back, but 
that the lower extremities could not be evaluated due to poor 
cooperation and complaints of pain.  The examiner noted 
diagnoses of a history of low back pain; a history of spinal 
anesthesia twice; and possible radiculopathy.  However, the 
examiner offered no findings or conclusions as to whether 
there was a relationship between the veteran's low back 
complaints and spinal anesthesia.  For this reason, the Board 
finds this report to be of no probative value.



The Board also notes that the veteran has submitted letters 
from two private physicians in support of his claim.  
However, in a February 1992 letter, one of these physicians, 
Dr. L., indicates that the veteran has a neck and left 
shoulder disability as a result of an accident in which he 
was involved while driving a tractor-trailer.  Also, in a 
June 1983 letter, the other physician, Dr. K., indicates that 
veteran has been experiencing headaches and other symptoms as 
a result of a motor vehicle accident that occurred in April 
1982.  Thus, neither of these letters appears to be relevant 
to the issue presently on appeal, which is whether the 
veteran incurred a back disability as a result of VA medical 
treatment.  Therefore, the Board finds these letters to be of 
no probative value.

With respect to the veteran's contention that he incurred 
additional disability in his back as a result of VA 
treatment, the Board notes that, as a lay person, he is not 
considered competent to offer an opinion as to matters 
requiring medical knowledge, such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As 
discussed in detail above, the January 2003 VA physician 
reviewed the veteran's medical record, and concluded that the 
veteran's assertions of having incurred a back disability as 
a result of spinal anesthetic administered by VA could not be 
sustained.  There is no contrary medical evidence of record.

In summary, in light of the January 2003 report from the VA 
physician, the Board finds that the weight of the evidence 
demonstrates that a back disability was not incurred as a 
result of spinal anesthesia administered by VA.  Therefore, 
the Board further finds that there is no basis to award 
benefits under 38 U.S.C.A. § 1151.  The benefit sought on 
appeal must accordingly be denied.




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a back disorder 
secondary to spinal anesthetic administered at a VA medical 
facility is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

